Citation Nr: 1429329	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating higher than 30 percent for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D.Cleary

REMAND

The appellant served in a reserve component, including active duty for training from January 1995 to March 1995.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011 and October 2013, the Board remanded this case for evidentiary development.  When the case was last before the Board, it was noted that the appellant had served in a reserve component and that her periods of active duty, active duty for training, and inactive duty training had not been verified.  The Board noted that the RO had granted service connection on the assumption that the appellant had established veteran status based on "active duty" service until October 1996.  A determination was to be made by the agency of original jurisdiction (AOJ) on the question of whether the grant of service connection should stand based on the appellant's service.  If a determination was made that the grant was appropriate, further evidentiary development was to be undertaken.  

Unfortunately, the AOJ appears to have undertaken development of further medical evidence before investigating the appellant's military service.  Just recently, by way of an April 22, 2014, rating action, the AOJ made a determination that there was likely clear and unmistakable error in the original grant of service connection for multiple sclerosis and consequently proposed severance of the award.  

The case was returned to the Board, and while the available electronic record shows that some sort of rating decision was entered in May 2014, it is not apparent from the record what was done.  The codesheet accompanying the May 2014 decision shows that service connection remains in effect, but there is no indication that this action represented any sort of follow-up decision to the April 2014 proposal to sever.  

Because action was not taken in the sequence requested by the Board's earlier remand, which has now resulted in a confusing picture as to the status of the disability that is the subject of this appeal, the Board will return the case to the AOJ for completion of its work.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ascertain the exact dates of military service, including whether any service was performed that would constitute "active duty" as defined by regulation.  Periods of active duty for training and inactive duty training should also be identified, to the extent possible.  The appellant and the service department should be contacted to assist in this endeavor.

2.  If not already done, action should be taken to follow up on the April 2014 proposal to sever service connection.  (The only evidence available in the electronic file shows the last filing on May 12, 2014, which is a rating decision narrative that provides absolutely no explanation for why any action was taken on that day.)

3.  If service connection remains in effect after completion of the action initiated by the proposal to sever, the claim for a higher rating should be re-adjudicated with separate ratings for separately disabling manifestations of multiple sclerosis assigned as deemed appropriate in accordance with 38 C.F.R. § 4.124a.  If the rating(s) sought is/are not granted, a supplemental statement of the case should be issued.  The appellant should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


